IN THE COURT OF APPEALS OF IOWA

                                  No. 15-1167
                             Filed August 31, 2016


GEORGE PRENTISS III,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Clinton County, Stuart P. Werling,

Judge.



      George     Prentiss   appeals     the   district   court’s   dismissal   of   his

postconviction-relief application. AFFIRMED.




      Les M. Blair III of Blair & Fitzsimmons, P.C., Dubuque, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant

Attorney General, for appellee State.




      Considered by Vaitheswaran, P.J., and Doyle and Mullins, JJ.
                                           2


VAITHESWARAN, Presiding Judge.

         In 2001, a jury found George Prentiss guilty of first-degree murder and

first-degree robbery.     This court affirmed his judgment and sentence, and

procedendo issued in 2003.         See State v. Prentiss, No. 02-0053, 2003 WL
21360908, at *6 (Iowa Ct. App. June 13, 2003).           In 2010, Prentiss filed the

second of two postconviction-relief applications. The district court dismissed the

application as time-barred.      On appeal, Prentiss contends the dismissal was

error.

         Postconviction-relief applications “must be filed within three years from the

date the conviction or decision is final or, in the event of an appeal, from the date

the writ of procedendo is issued.” Iowa Code § 822.3 (2015). “However, this

limitation does not apply to a ground of fact or law that could not have been

raised within the applicable time period.” Id.

         Prentiss’ application was not filed within three years of procedendo and

failed to raise a ground of fact or law that could not have been raised within the

applicable time period. As the district court noted, most of the facts underlying

Prentiss’ claims were known to him at the time of trial. Accordingly, the claims

could have been raised within the applicable time period.

         Apparently recognizing this hurdle, Prentiss attempts to raise the claims

under an ineffective-assistance-of-counsel rubric.       Our appellate courts have

consistently rejected attempts to circumvent the time-bar in this fashion. See

Wilkins v. State, 522 N.W.2d 822, 824 (Iowa 1994) (noting the applicant

“label[ed] his claim ineffective-assistance-of-postconviction-counsel in the hope

that the court [would] reach the merits of his contention that his trial counsel was
                                        3


ineffective” and concluding “his claims neither involve[d] new evidence nor [we]re

they new legal claims”); Jackson v. State, No. 12-1496, 2013 WL 4505114, at *2

(Iowa Ct. App. Aug. 21, 2013) (“Our courts have repeatedly held that ‘an

applicant for postconviction relief cannot circumvent the effect of the three-year

time bar by merely claiming the ineffective assistance of postconviction counsel.’”

(citation omitted)).   In line with this authority, we find Prentiss’ efforts to

repackage his allegations unavailing.

       We affirm the district court’s dismissal of Prentiss’ postconviction-relief

application.

       AFFIRMED.